PER CURIAM:
Gerhard Emil Maale, III, appeals the district court’s grant of summary judgment to Defendants Kim Kirchgessner, Brian Rahl, Patricia Rahl, and Rahl & Rahl, PA, on Maale’s civil R.I.C.O. claims. He argues that the court erred in concluding that his claims were barred by the four-year statute of limitations for civil R.I.C.O. claims. We have considered the briefs and oral argument of the parties and, on this record, find no reversible error in the district court’s order granting summary judgment to the Defendants.
AFFIRMED.